TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00631-CR


                                      Jason Sibley, Appellant

                                                  v.

                                   The State of Texas, Appellee




             FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-DC-13-300292, HONORABLE BERT RICHARDSON, JUDGE PRESIDING


                      ORDER FOR CLERK TO PROVIDE
                   A P P E L L A T E R E C O R D TO A P P E L L A N T


PER CURIAM

               Appellant’s court-appointed counsel has filed a motion to withdraw supported by a

brief concluding that the instant appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738, 744 (1967). Appellant’s counsel has certified to the Court that he provided copies of

the motion and brief to appellant, advised appellant of his right to examine the appellate record and

file a pro se response, and supplied appellant with a form motion for pro se access to the appellate

record. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). Appellant has timely

filed the motion requesting access to the appellate record with this Court.

               Appellant’s pro se motion is granted. We hereby direct the clerk of the trial court

to provide a copy of the reporter’s record and clerk’s record to appellant, and to provide written
verification to this Court of the date and manner in which the appellate record was provided, on or

before August 28, 2015. See id. at 321.

              It is ordered on August 18, 2015.




Before Chief Justice Rose, Justices Pemberton and Field

Do Not Publish